DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/22 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-8, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13, line 3 recite the limitation “at least one first conductive bridge" and line 5 recites “at least one second conductive bridge”.  It is unclear whether these terms refer to the previously recited terms “at least one first conductive bridge" and “at least one second conductive bridge” recited in claims 1 and 12 (i.e., lacks a “the” preceding the terms), or is an independent recitation.
Claim 3, lines 2 and 4 has “the first conductive bridge is arranged in at least one of the plurality of intersection areas” and “the second conductive bridge is arranged in at least one of the plurality of intersection areas” which is unclear since claim 1 requires the first or second conductive bridge is arranged in a non-intersection area.  Additionally, claim 3 recites the limitation “the first conductive bridge" and “the second conductive bridge”.  It is unclear whether this term refers to the previously recited terms “at least one first conductive bridge" and “at least one second conductive bridge” recited in claim 1 (i.e., lacks a “the” preceding the terms), or is an independent recitation.	Claims 4, 7, 8, 14 and 16 recite the limitations “the first conductive bridge" and “the second conductive bridge”.  It is unclear whether these terms refer to the previously recited terms “at least one first conductive bridge" and “at least one second conductive bridge” recited in claim 1 (i.e., lacks a “the” preceding the terms), or is an independent recitation.
Allowable Subject Matter
Claims 1 and 9-12 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694 
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694